Citation Nr: 1703577	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-09 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bone disorder, to include as secondary to the service-connected residuals of prostate cancer with erectile dysfunction.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected residuals of prostate cancer with erectile dysfunction.

3.  Entitlement to a rating in excess of 20 percent for residuals of prostate cancer with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2013 rating decisions of the VA Regional Office (RO) in San Diego, California.  

In September 2016, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran has submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding all issues, the Veteran's testimony indicates that there are outstanding VA treatment records that have not been obtained.  September 2016 Hearing Transcript (T.) at 7.  Additionally, the evidence shows that the Veteran also receives private treatment from L.S., M.D.  Therefore, a remand is necessary to ensure that the Veteran's complete treatment records are obtained prior to rending a decision in these matters.

Additionally, as for the service connection claims, the Veteran submitted a September 2016 medical opinion from a VA physician indicating that his osteopenia and hypertension are directly related to his service-connected prostate cancer treatment.  This letter shows that the Veteran received chemotherapy and radiation treatment for his prostate cancer.  However, a review of the medical records pertaining to the Veteran's prostate cancer treatment in 2003 shows that he only received external radiation beam therapy; there is no indication that he was treated with chemotherapy.  In light of this opinion, the Board concludes that the Veteran should be afforded a VA examination to determine the current etiology of any diagnosed bone disorders and hypertension.  As the Veteran also claims that these disorders are related to herbicide exposure, see October 2013 Notice of Disagreement (NOD), such medical opinion should address this contended etiology.  

Turning to the increased rating claim, as the last examination was nearly three years ago, and as a remand is necessary, a new VA examination should be afforded to the Veteran to determine the current severity of his residuals of prostate cancer with erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the San Diego VA Medical Center; the Imperial Valley VA Community Based Outpatient Clinic; Dr. L.S.; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examination(s) to determine the nature, extent, and etiology of any diagnosed bone disorder and hypertension, and the severity of the service-connected residuals of prostate cancer with erectile dysfunction.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  

A) For the claim of service connection for a bone disorder, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed bone disorder had its onset in service or is related to the Veteran's military service, to include exposure to herbicides.  Also, please provide an opinion as to whether it is at least as likely as not that such disorder is caused or aggravated (permanently worsened beyond normal progression) by the service-connected residuals of prostate cancer with erectile dysfunction [If any diagnosed bone disorder is found to have been aggravated by the service-connected residuals of prostate cancer with erectile dysfunction, the examiner should quantify the approximate degree of aggravation.]   

B) For the claim of service connection for hypertension, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not that any diagnosed hypertension had its onset in service or is related to the Veteran's military service, to include exposure to herbicides.  Also, please provide an opinion as to whether it is caused or aggravated by the service-connected residuals of prostate cancer with erectile dysfunction [If any diagnosed hypertension is found to have been aggravated by the service-connected residuals of prostate cancer with erectile dysfunction, the examiner should quantify the approximate degree of aggravation.]   

C) The examiner should also identify and comment upon the frequency or severity of all present symptoms and manifestations of the Veteran's service-connected residuals of prostate cancer with erectile dysfunction, to include any renal dysfunction or voiding dysfunction (determining which of those dysfunctions is predominant); and particularly with respect to any voiding dysfunction, whether there are any symptoms of continual urine leakage, urinary frequency, and/or obstructed voiding.  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




